Citation Nr: 0828866	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  00-06 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include as secondary to the veteran's service-connected 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to July 
1969.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 1999 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico, 
that denied the benefit sought on appeal.  
	
In September 2004 the Board remanded the matter for 
additional development.  That development having been 
completed, the claim has been returned to the Board and is 
now ready for appellate disposition.


FINDING OF FACT

The veteran's psychiatric disorder has been shown to be 
causally related to his service-connected bilateral hearing 
loss.  


CONCLUSION OF LAW

The criteria for service connection for a psychiatric 
disorder have been met.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating the veteran's 
claims for service connection.  This is so because the Board 
is taking action favorable to the veteran by granting service 
connection for a psychiatric disorder; a decision at this 
point poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).
		
To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  

In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006. Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.

In reaching this determination as to aggravation of a 
nonservice-connected disability, consideration is required as 
to what the competent evidence establishes as the baseline 
level of severity of the nonservice-connected disease or 
injury (prior to the onset of aggravation by service- 
connected condition), in comparison to the medical evidence 
establishing the current level of severity of the nonservice- 
connected disease or injury.

These findings as to baseline and current levels of severity 
are to be based upon application of the corresponding 
criteria under the Schedule for Rating Disabilities (38 
C.F.R. part 4) for evaluating that particular nonservice- 
connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 
2006).

It appears as though the new regulatory amendment poses a new 
restriction on claimants.  Nonetheless, because the veteran's 
claim was pending before the regulatory change was made, the 
Board will consider the version of 38 C.F.R. § 3.310 in 
effect before the revision, as this version is more favorable 
to the veteran. See generally, VAOGCPREC 7-03 and VAOPGCPREC 
3-00.

The Board finds that service connection is warranted on a 
secondary basis because the veteran has a current diagnosis 
of a psychiatric disorder and the preponderance of the 
evidence supports that this disorder was caused by his 
service-connected bilateral hearing loss. 

The veteran has received various diagnoses for his 
psychiatric disability over the years, but most recently it 
has been characterized as schizophrenia with depressive 
features in a March 2007 VA examination report.  There are 
three positive nexus opinions relating the veteran's 
disability to his service-connected bilateral hearing loss.  
In a July 2000 private medical report, M.A. Cubano, M.D., 
found, "[o]bviously, the hearing problems aggravated his 
mental condition."  In a December 1998 private treatment 
report Dr. Cubano again found, "[h]is depression has been 
aggravated all the time by his severe hearing problems."  In 
a September 1979 private medical report, Victor R. Martinez, 
M.D. stated, "I certify that [the veteran] is suffering from 
severe partial bilateral deafness since June 1969. This 
condition because of his daily activities has made him 
develop an emotional imbalance."  

Evidence to the contrary includes a March 2007 VA examination 
report which simply refers back to a November 2004 VA 
examination by the same examiner, in which he found, "the 
veteran's service-connected hearing loss has no relation to, 
is not caused by, nor has aggravated his psychiatric 
illness."  In addition, a January 1970 opinion of Anthony L. 
Lombardi, M.D., a Chief Medical Examiner at the time, states, 
"I do not see any relationship between [the] veteran's 
psychosis and his auditory deafness." 

The Board finds these opinions less persuasive than the 
positive opinions.  The March 2007 report and November 2004 
examination report are confusing because while they clearly 
provide a negative nexus opinion, right on the heels of that 
nexus opinion is the statement, "[t]he veteran's mental 
condition etiology is clearly described on Dr. Cubano's 
psychiatric report."  This appears to directly contradict 
the negative nexus opinion provided because both Dr. Cubano's 
December 1998 and July 2000 opinions link the veteran's 
psychiatric disorder to his hearing loss.   In addition, 
neither the March 2007 VA opinion nor the January 1970 
opinion of the Chief Medical Examiner were founded on an 
actual examination of the veteran himself.  In contrast, Dr. 
Cubano's reports indicate that he treated the veteran for a 
number of years and was very acquainted with his condition, 
which adds to the probative value of his reports.  

At the very least, the positive opinions at least establish 
equipoise as to the total nexus evidence, and reasonable 
doubt must be construed in favor of the veteran.  A number of 
other VA examinations have been conducted, including in 
November 1970, August 1973, December 1973, and September 
1981, but none of these provide nexus evidence in any form, 
positive or negative.  For all of these reasons, service 
connection must be granted for the veteran's psychiatric 
disorder.

ORDER

Service connection for the veteran's psychiatric disorder is 
granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


